Citation Nr: 1019320	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  02-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
chondromalacia, right patella, post-operative right lateral 
meniscectomy (right knee disability), currently evaluated at 
10 percent disabling.

2.  Entitlement to an initial compensable rating for a right 
knee surgical scar.

3.  Entitlement to service connection for a back condition as 
secondary to service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1971.

These matters came before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware that granted the Veteran's claim of entitlement to a 
compensable evaluation for his service-connected right knee 
disability, increasing the evaluation to 10 percent 
disabling, effective February 20, 1996.  By a November 2000 
rating decision, the RO in Philadelphia, Pennsylvania denied 
the Veteran's claim of entitlement to an increased rating for 
his service-connected right knee disability, granted service 
connection for a right knee scar and assigned a zero percent 
rating effective December 17, 1998, and denied service 
connection for a back condition as secondary to his service-
connected right knee disability.  The Veteran perfected a 
timely appeal of these determinations to the Board.

During the course of this appeal, the Veteran's claims folder 
was transferred to the RO in Philadelphia, Pennsylvania.

In March 2004, the Veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge (formerly known as a Member of 
the Board) in Washington, D.C.

Since the Veteran has appealed the initial disability rating 
assigned following the grant of service connection for a 
right knee scar, the Board has framed this issue as shown on 
the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The issue of entitlement to an earlier effective date for a 
right knee scar has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the July 2004 remand, the Board, in part, requested that 
the RO obtain treatment records from the Wilmington VA 
Medical Center (VAMC) dated since December 2000, afford the 
Veteran a VA examination to determine whether his back 
disorder is related to service or service-connected right 
knee disability, and adjudicate the inextricably intertwined 
issue of entitlement to an earlier effective date for a right 
knee scar.

Although the November 2008 supplemental statement of the case 
(SSOC) reflects that the RO obtained treatment records from 
the Wilmington VAMC from October 1999 to October 2008, the 
record reflects that the RO only obtained records dated in 
December 2000 and from January 2006 to October 2008.  Records 
from January 2001 to December 2005 are not of record.  

The RO afforded the Veteran a VA examination in October 2008.  
Although the examiner provided an opinion on whether the 
Veteran's back disorder was related to service, the examiner 
did not provide an opinion on whether the back disorder was 
related to the service-connected right knee disability.  In 
this regard, as noted in the July 2004 remand, the record 
contains evidence that the Veteran's current back problems 
could be the result of independent incidents, including being 
hit by a 900 to 1,000 pound bundle that knocked him to the 
ground, several slip and fall accidents, and lifting heavy 
objects and boxes in connection with his employment.  Also, a 
March 1997 report in the Vocational Rehabilitation and 
Education (VRE) folder reflects a history of a work-related 
back injury in the 1970s.  

As for the inextricably intertwined issue of entitlement to 
an earlier effective date for a right knee scar, there is no 
indication that the RO adjudicated the issue.

The Board emphasizes that a remand by the Board confers upon 
the Veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the RO 
must obtain treatment records from the Wilmington VAMC from 
January 2001 to December 2005, obtain a supplemental opinion 
on whether the back disorder was caused or aggravated by the 
service-connected right knee disability, and adjudicate the 
issue of entitlement to an earlier effective date for a right 
knee scar, as requested in the July 2004 remand.

Further, the October 2008 VA examination reports reflect that 
x-rays of the right knee have been ordered.  The report of 
these x-rays is not of record.  Thus, the RO should obtain a 
copy of this report.  The RO should also obtain updated 
treatment records from the Wilmington VAMC since October 
2008.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and evidence pertinent to the claims.  The RO 
should attempt to obtain any additional evidence for which 
the Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims.  

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
In any event, the RO should obtain 
treatment records from the Wilmington VAMC 
from January 2001 to December 2005 and 
since October 2008, to include the report 
of x-rays of the right knee ordered by the 
October 2008 VA examiner.

3.  The RO should then arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the October 2008 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable) for the purpose of obtaining 
a supplemental opinion that addresses the 
relationship between the Veteran's back 
disorder and his service-connected right 
knee disability.  

The examiner should provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the back disorder was caused or aggravated 
beyond the natural progress of the disease 
(representing a permanent worsening of 
such disability) by the service-connected 
right knee disability.  In this regard, 
the examiner should comment on the 
evidence in the record indicating that the 
Veteran was involved in several incidents, 
including being hit by a 900 to 1,000 
pound bundle that knocked him to the 
ground, several slip and fall accidents, 
and lifting heavy objects and boxes in 
connection with his employment.  The 
examiner should also comment on the March 
1997 report in the VRE 
(Counseling/Evaluation/Rehabilitation) 
folder that reflects a work-related back 
injury in the 1970s.  A complete rationale 
should be given for all opinions and 
conclusions.

4.  The RO should adjudicate the 
inextricably intertwined issue of 
entitlement to an earlier effective date 
for a right knee scar.

5.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided an SSOC 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

